Citation Nr: 0938800	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  05-33 979	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
osteophytosis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to 
March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issue of a higher initial rating for osteophytosis of the 
lumbar spine has previously been before the Board.  In a 
September 2007 decision, the Board denied the Veteran's claim 
for an initial rating in excess of 40 percent.  The Veteran 
then filed an appeal to the United States Court of Appeals 
for Veteran's Claims (Court).  In April 2009, the Veteran's 
representative and VA General Counsel filed a joint motion 
for remand.  The court granted the joint motion later in 
April 2009 and remanded the case to the Board for further 
action.


REMAND

The Veteran contends that his osteophytosis of the lumbar 
spine has been more disabling than indicated by the assigned 
rating.  He therefore contends that a higher rating is 
warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the Veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the Veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Finally, in exceptional cases, where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to service-connected disabilities.  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321 (2008).

The Veteran's disability has been rated 40 percent disabling 
under the general rating formula for disabilities of the 
spine.  The RO determined that there was no diagnostic code 
in the Rating Schedule that exactly matched the Veteran's 
disability.  The RO, therefore, assigned Diagnostic Code 5299 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20.  The RO determined that the most 
closely analogous diagnostic code was 38 C.F.R. § 4.17a, 
Diagnostic Code 5237, which pertains to lumbosacral strain.

Thus, the Veteran's disability is evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 100 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted were there is 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a (Diagnostic Code 5237) (2008).

Following the rating criteria, note (1) provides:  evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (2) provides:  [with respect to the thoracolumbar 
spine], for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 80 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion for the thoracolumbar spine 
is 230 degrees.  The normal range of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3) provides:  in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) provides:  round each range of motion measurement to 
the nearest five degrees.

Note (5) provides:  for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6) provides:  separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Separate ratings have been assigned for radiculopathy of the 
lower extremities due to osteophytosis of the lumbar spine, 
but these ratings are not the subject of this appeal.

In denying the Veteran's claim in September 2007, the Board 
found that a rating in excess of 40 percent was not warranted 
because the evidence of record did not indicate that the 
Veteran experienced ankylosis of any part of his spine.  
However, in the Court's April 2009 remand, the parties agreed 
that the Board did not provide an adequate statement of 
reasons or bases for its determination that referral for 
extra-schedular consideration was not warranted.  
Specifically, the parties agreed that the Board did not fully 
consider and discuss the Veteran's statements regarding the 
interference with employment, his employer's statement, and 
the findings of the September 2006 VA examination.  The 
remand instructed that:

Upon remand . . . the issue of 
extraschedular consideration should be 
considered under the framework provided 
in the court's decision in Thun v. Peake, 
22 Vet. App. 111 (2008).  In Thun, the 
Court held that the determination of 
whether a claimant is entitled to an 
extraschedular rating is a three-step 
inquiry.  22 Vet. App at 115.  The first 
step is to determine whether the 
"evidence before VA presents such an 
exceptional disability picture that the 
available schedular evaluations for that 
service-connected disability are 
inadequate."  Id.  If the adjudicator 
determines that this is so, the second 
step of the inquiry requires the 
adjudicator to "determine whether the 
claimant's exceptional disability picture 
exhibits other related factors," such as 
marked interference with employment or 
frequent periods of hospitalization.  Id. 
at 116.  Finally, if the first two steps 
of the inquiry have been satisfied, the 
third step requires the adjudicator to 
refer the claim to the under Secretary 
for Benefits or the Director of the 
Compensation and Pension Service for 
determination of whether an 
extraschedular rating is warranted.  Id.

In August 2009, the Veteran's representative submitted 
additional evidence to the Board in the form of treatment 
records from the Des Moines VA Medical Center (VAMC) dated in 
March 2009.  The Veteran did not waive review of the evidence 
by the agency of original jurisdiction.  See 38 C.F.R. § 
20.1304(c) (2007).  Therefore, the Board will remand the 
claim to the RO to re-adjudicate the claim taking into 
consideration the new evidence and the directions from the 
Court's remand.

During the pendency of the Veteran's claim, the Veteran 
applied for and was denied a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  This was done by way of a March 2007 
rating decision.  

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2008).  This is so, provided the 
unemployability is the result of a single service-connected 
disability ratable at 60 percent or more, or the result of 
two or more service-connected disabilities, where at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).

A Veteran may be entitled to TDIU on an extra-schedular basis 
if it is established that he is unable to secure or follow 
substantially gainful employment as a result of the effect of 
his service-connected disability.  38 C.F.R. § 4.16(b).  In 
such a case, VA must determine whether the Veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
fact that a Veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether a Veteran, because of service-connected 
disability, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
An inability to work due to advancing age may not be 
considered.  38 C.F.R. §§ 3.341(a), 4.19 (2008).  In making 
its determination, VA must consider such factors as the 
extent of the service-connected disability, and employment 
and educational background.  See 38 C.F.R. §§ 3.321(b), 
3.340, 3.341, 4.16(b), 4.19.

The Court has held that, when evidence of unemployability is 
presented, the issue of whether a TDIU will be assigned 
should be handled during the determination of the initial 
disability rating assigned at the time disabilities are 
determined to be service connected.  See Rice, 22 Vet. 
App. at 452-53.  In Rice, the Court determined that there is 
no freestanding claim for TDIU.  Id. at 451.  Therefore, this 
aspect of the Veteran's initial claim for compensation 
benefits should be addressed on remand.  That is, the RO 
should address, given the presentation of new evidence, 
whether a TDIU rating is warranted when it re-adjudicates the 
initial rating issue.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a complete notice 
letter in full compliance with the 
Veterans Claims Assistance Act of 2000 
(VCAA) for the issue of entitlement to an 
initial rating in excess of 40 percent 
for osteophytosis of the lumbar spine, 
including consideration of TDIU.  
Included in the letter should be full 
notice as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain the Veteran's VA treatment 
records pertinent to low back treatment 
from the Knoxville VAMC prepared since 
August 2006 and the Des Moines VAMC 
prepared since March 2007, and any other 
medical facility identified by the 
Veteran, and associate the records with 
the claims folder.  Assist the Veteran in 
obtaining any identified records.

3.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2008).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
the severity of the Veteran's 
osteophytosis of the lumbar spine 
symptoms in the context of the VA 
Diagnostic Code discussed above.  In 
addition, the examiner should indicate 
whether the Veteran experiences 
functional loss due to limited or excess 
movement, pain, weakness, excess 
fatigability, or incoordination (to 
include during flare-ups or with repeated 
use).  See DeLuca, 8 Vet. App. at 204-7.  
Finally, the examiner should indicate 
whether the Veteran's disability picture 
exhibits other related factors, such as 
symptoms other than limited motion, or 
pain.  The examiner should identify any 
interference with employment and note any 
periods of hospitalization.  See Thun, 
22 Vet. App. at 116.  The bases for the 
opinion(s) provided should be explained 
in detail.  (The Board recognizes that a 
certain degree of conjecture is required 
to arrive at any medical opinion; the 
examiner should state the medical 
opinions even if speculation is required 
to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim for an initial 
rating in excess of 40 percent for 
osteophytosis of the lumbar spine, 
including consideration of TDIU, pursuant 
to the Court's orders and holdings as 
discussed above.  If any benefit sought 
is not granted, furnish the Veteran and 
his representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

